internal_revenue_service number release date index number -------------------- ---------------------------- ------------------------------ in re ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-123443-10 date date legend decedent spouse date date date trust ---------------------------------------------------- ------------------------------------------------- ------------------------------------------------ ------------------------ -------------------------- ----------------------- ---------------------------------------------------- dear ---------------- this letter responds to your authorized representative’s letter of date requesting a ruling that pursuant to revproc_2001_38 2001_2_cb_124 the qualified_terminable_interest_property qtip_election made with respect to the family_trust is a nullity for federal gift estate and generation-skipping gst transfer_tax purposes the facts and representations submitted are as follows decedent died on date survived by spouse decedent established trust a revocable_living_trust on date which was restated it in its entirety on date spouse was executor of decedent’s estate article seven section dollar_figure of trust provides that if spouse survives decedent the trustee shall divide the remaining trust property into two separate shares to be designated as the marital share which becomes marital trust and the family share which becomes family_trust article seven section dollar_figure provides that the marital share will be a fractional share the numerator of the fraction is equal to the unlimited federal estate_tax_marital_deduction allowable to decedent’s estate reduced by the value for federal estate_tax purposes of any interest in property that qualifies for the federal estate_tax_marital_deduction and that passes or has passed from decedent to plr-123443-10 spouse other than under the terms of article seven the numerator is further reduced by the amount of decedent’s estate that is not taxable by reason of the unified_credit amount and state_death_tax_credit taking into account any taxable_gifts and any other federal estate_tax_deductions as finally determined for estate_tax purposes the denominator consists of the remaining trust property as finally determined for federal estate_tax purposes article seven section dollar_figure provides that the balance of the trust property will be allocated to the family share article eight section dollar_figure directs the trustee to distribute to or apply for the sole benefit of decedent’s wife all of the income of the marital trust not less frequently than quarterly section dollar_figure directs the trustee to distribute to or for the benefit of spouse as much of the principal of the marital trust as spouse may request in writing for any reason article eight section dollar_figure provides that upon the death of spouse the trustee will distribute all or any portion of the principal and any accrued and undistributed_income of the marital trust to any person or persons or to any entities as spouse directs by will living_trust or other written instrument that refers to this power_of_appointment article nine section dollar_figure directs that during spouse’s lifetime the trustee is to pay to or apply for the benefit of spouse all the net_income from the family_trust at least monthly section dollar_figure provides that the trustee will distribute to or for the benefit of spouse as much of the principal as the trustee considers necessary for her health education maintenance and support section dollar_figure provides that the family_trust terminates at the death of spouse article provides that any undistributed trust property on the death of spouse will be distributed to trusts for the benefit of decedent’s descendants the executor of decedent’s estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return on schedule m of form_706 the executor listed the assets of the family_trust by listing all the assets of the family_trust on schedule m the executor made a qtip_election with respect to those assets with the aid of new counsel spouse discovered that the qtip_election for the family_trust was not necessary to reduce the estate_tax liability to zero you request a ruling that pursuant to revproc_2001_38 c b the qtip_election made with respect to the family_trust on form_706 be treated in its entirety as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero plr-123443-10 law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qtip for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qtip is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 provides that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 plr-123443-10 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where a qtip_election was made when the taxable_estate before allowance of the marital_deduction was less than the applicable_exclusion_amount under sec_2010 another example set forth in the revenue_procedure is where the decedent's will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 in this case after funding the marital trust the qtip_election made for the family_trust was not necessary to reduce the estate_tax liability to zero because no estate_tax liability would have been imposed whether or not the election was made no qtip_election was necessary with respect to the marital trust because those bequests qualify for the marital_deduction under sec_2056 after applying the unified_credit amount under sec_2010 the estate’s federal estate_tax liability is reduced to zero consequently we rule that the qtip_election made for the family_trust is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property held in the family_trust will not be includible in the gross_estate of spouse under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property further spouse will not be treated as the transferor of the property in the family_trust for generation-skipping_transfer_tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trusts the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the estate and generation-skipping_transfer_tax rulings in this letter apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue plr-123443-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely james f hogan chief branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
